Judgment, Supreme Court, New York County (Richard Carruthers, j.), rendered December 16, 1992, convicting defendant, after jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant did not present to the motion court his current claims of error regarding determination of his speedy trial motion and thus did not preserve them (People v Luperon, 85 NY2d 71, 77-78). In any event, the court properly denied defendant’s motion for dismissal pursuant to CPL 30.30, finding only 144 days chargeable to the People for speedy trial purposes. Contrary to defendant’s current argument, the excluded adjournment periods presently contested by defendant concerned postreadiness delay, and thus were properly considered for exclusion under the relevant provisions of CPL 30.30 (People v Cortes, 80 NY2d 201, 210). Further, the record does not support defendant’s current claim that any of the adjournments were unreasonable in the circumstances. Rather, the various adjournments granted from February 26, 1992 through May 26, 1992 were properly excluded as reasonable delays resulting from other proceedings concerning defendant, including motion practice, the court’s time accommodation to newly substituted defense counsel, and time periods during which a pretrial motion was under consideration by the court (CPL 30.30 [4] [a]; People v Fluellen, 160 AD2d 219, 223). The fact that it was the People who made this motion (clearly in good faith) does not render CPL 30.30 (4) (a) inapplicable. With respect to the adjournment from April 1, 1992 through April *22516, 1992, the motion court properly excluded this period, notwithstanding the failure of the Corrections Department to produce defendant, as a motion was then pending before the court (People v Chang, 160 AD2d 469, lv denied 76 NY2d 786). Concur — Wallach, J. P., Ross, Williams and Mazzarelli, JJ.